 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RON SINGH and KAREN SINGH,                      No. 2:17-cv-2580 TLN DB PS
12                       Plaintiffs,
13            v.
14       COUNTY OF SACRAMENTO, et al.,                   ORDER
15                       Defendants.
16

17           Plaintiffs Ron Singh and Karen Singh are proceeding pro se. The case has been referred

18   to the undersigned pursuant to Local Rule 302(c)(21). Plaintiffs’ complaint alleges generally that

19   defendants’ enforcement of municipal codes violated plaintiffs’ constitutional rights.

20           On September 26, 2018, the undersigned issued an order setting this matter for a

21   November 16, 2018 hearing regarding service of process on the defendants. (ECF No. 24 at 3.)

22   Plaintiffs were ordered to produce Scott Smith, who purportedly effected serviced on the

23   defendants, at the November 16, 2018 hearing. (Id.)

24           On October 10, 2018, plaintiffs filed a motion “to decide this case on the merits[.]” (ECF

25   No. 25.) Plaintiffs are advised that their motion is not brought pursuant to the Federal Rules of

26   Civil Procedure. Moreover, this case cannot be decided on the merits until a defendant appears.1

27
     1
       Plaintiffs are advised that this case cannot proceed until either: (1) the undersigned is satisfied
28   that the defendants have been properly served; or (2) a defendant appears in this action.
                                                         1
 1   Plaintiffs’ motion will, therefore, be denied. Plaintiffs also filed another purported proof of

 2   service. (ECF No. 26.)

 3           This document reflects that service was completed by “Ramona Garcia.” (Id.) And on

 4   November 8, 2018, plaintiffs filed a request to continue the November 16, 2018 hearing. (ECF

 5   No. 27.) In light of plaintiffs’ pro se status, the undersigned will grant plaintiffs this one

 6   continuation of the hearing regarding service of process on the defendants. Plaintiffs, however,

 7   are advised that the undersigned does not intend to grant any further continuations absent a

 8   showing of good cause. Moreover, given the continuation, plaintiffs will be ordered to also

 9   produce Ramona Garcia at the continued hearing.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. Plaintiffs’ November 8, 2018 request to continue (ECF No. 27) is granted;

12           2. The November 16, 2018 hearing regarding service of process on the defendants is

13   continued to Friday, December 7, 2018, at 10:00 a.m. at the United States District Court, 501 I

14   Street, Sacramento, California, in Courtroom No. 27 before the undersigned;

15           3. Each plaintiff shall appear in person at the hearing regarding service of process on the

16   defendants;

17           4. Plaintiffs shall produce Scott Smith at the December 7, 2018 hearing;

18           5. Plaintiffs shall produce Ramona Garcia at the December 7, 2018 hearing;

19           6. On or before November 30, 2018, plaintiffs shall serve a copy of this order on the

20   defendants and shall file a proof of service of this order that includes the name of the person
21   served, the address of the person served, the date and manner of the service, as well as the name

22   and address of the person effecting the service;

23           7. On or before November 30, 2018, plaintiffs shall file a document listing all cases, past

24   and present, involving either plaintiff filed in this court; and

25   ////

26   ////
27   ////

28   ////

                                                         2
 1           8. Plaintiffs’ October 10, 2018 motion to decide this case on the merits (ECF No. 25) is

 2   denied without prejudice to renewal.

 3   Dated: November 9, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
     DLB:6
23   DB/orders/orders.pro se/singh2580.cont.serv.hrg.ord

24

25

26
27

28

                                                           3
